EXAMINER’S AMENDMENT
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Cynthia L. Wu on 02/10/2021.

Claim 5, line 5, “first fins is” has been changed to:
		 “first fins are”;
Claim 5, on the last line, “first fins is” has been changed to:
		 	    “first fins are”;
Claim 7, line 2, “top surface of the plurality of second fins” has been changed to:
		 “top surfaces of the plurality of second fins”;
Claim 7, line 2, “higher than top surface” has been changed to:
		 “higher than top surfaces”;
Claim 14, claim dependency “claim 12” has been changed to:
			            “claim 13” (to resolve an antecedent basis (the plurality of second fins) in claim 16 which depends on claim 14);
Claim 14, line 3, “first fins is” has been changed to:
		   “first fins are”;	
Claim 18, claim dependency “claim 1” has been changed to:
			            “claim 5” (without the change claim 18 is identical to claim 9); and
Claim 20, claim dependency “claim 1” has been changed to:
			            “claim 5” (without the change, claim 20 does not further limit claim 1).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






02-10-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818